    CASE 0:18-cv-02383-NEB-ECW Document 147 Filed 06/17/20 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 DAWN BRENNER, et al.,                                 Case No. 18-cv-2383 (NEB/ECW)

                      Plaintiffs,

        v.                                                       ORDER



 DANIELLE SUE ASFELD, et al.,

                      Defendants.



       This matter is before the Court upon the parties’ Joint Motion Regarding

Continuing Sealing (Dkt. 146), pursuant to Local Rule 5.6(d) concerning documents filed

under seal (Dkts. 119, 122, 124, 126, 128, and 133). The parties agree that the

unredacted documents should remain under seal because they contain confidential

medical information. Based on these representations and the Court’s review of the

documents, the Court concludes that the need to maintain Docket entries 119, 122, 124,

126, 128, and 133 under seal outweighs the public’s right of access given the medical

information involved, the fact some of the documents contain information related to non-

parties, and Dkt. 128 contains birthdate information. See D. Minn. LR 5.6(d) advisory

committee’s note; see also Fed. R. Civ. P. 5.2(a) (requiring the redaction of dates of birth

from pleadings).

       Based upon on the motion and the documents filed under seal, as well as all the

files, records and proceedings herein,
    CASE 0:18-cv-02383-NEB-ECW Document 147 Filed 06/17/20 Page 2 of 2



      IT IS HEREBY ORDERED that the parties’ Joint Motion Regarding Continuing

Sealing (Dkt. 146) is GRANTED. Docket entries 119, 122, 124, 126, 128, and 133 will

remain SEALED.



DATED: June 17, 2020                         s/Elizabeth Cowan Wright
                                             ELIZABETH COWAN WRIGHT
                                             United States Magistrate Judge




                                            2
